United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                          UNITED STATES COURT OF APPEALS
                                                                                     January 31, 2006
                                   FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                                      _________________                                  Clerk
                                          No. 05-30260

                                      (Summary Calendar)
                                      _________________


FORD MOTOR CO,


                              Plaintiff-Appellee,

versus


BERNIE WOODS, SR,


                              Defendant-Appellant.

_____________________________

FORD MOTOR MINORITY DEALERS ASSOCIATION


                              Amicus Curiae


                          Appeal from the United States District Court
                             For the Western District of Louisiana
                                   USDC No. 5:04-CV-1733



Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*


         *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
          Bernie Woods (“Woods”) appeals from the district court’s order staying the proceedings

between Woods and Ford Motor Co. (“Ford”) before the Louisiana Motor Vehicle Commission

(LMVC). Woods argues that the district court erred in ordering the parties to arbitrate their dispute

and that the district court lacked the statutory power and jurisdiction to stay state administrative

proceedings as a means of enforcing its order compelling arbitration.

          The district court’s order compelling arbitration, which was issued over a month before the

order from which Woods appeals, was final and immediately appealable when issued. See Green Tree

Financial Corp. v. Randolph, 531 U.S. 79, 86 (2000). Woods did not appeal the order within the

30-day period set out in FED. R. APP. P. 4(a)(1)(A). Because Woods did not timely appeal the order

compelling arbitration, this court has no jurisdiction to review it. See In re Lacey, 114 F.3d 556, 557

(5th Cir. 1997) (“A timely notice of appeal is mandatory and jurisdictional.”). This court therefore

will not consider Woods’s arguments that the district court erred in compelling the parties to arbitrate

their dispute.

          Woods also argues that the district court lacked the power to stay the LMVC proceedings

under 9 U.S.C. § 3. The district court, however, explicitly relied on 28 U.S.C. § 1651, the All Writs

Act, when it stayed the LMVC proceedings. § 1651(a) authorizes federal courts to issue “all writs

necessary or appropriate in aid of their respective jurisdictions.” Id. In this circuit, district courts

may stay parallel state proceedings after compelling arbitration pursuant to 9 U.S.C. § 4, the Federal

Arbitration Act. See Am. Heritage Life Ins. Co., 294 F.3d 702, 714 & n.3 (Dennis, J., concurring)

(5th Cir. 2002) (approving a district court’s stay of state proceedings under the All Writs Act).

Woods’s argument that the district court lacked the statutory power to stay the LMVC is therefore


47.5.4.

                                                  -2-
unavailing.1

       Finally, the district court had jurisdiction to issue an order enforcing its prior judgment. See

Test Masters Educ. Servs. v. Singh, 428 F.3d 559, 577 (5th Cir. 2005) (“District courts can enter

injunctions as a means to enforce prior judgments.”).

       For the foregoing reasons, we AFFIRM the judgment of the district court.




       1
               Woods’s argument that the district court should not have stayed the LMVC
proceedings without making the LMVC party to the case in the district court i s foreclosed by
American Heritage and similar cases. The same is true of his argument that the district court should
have abstained from staying the LMVC proceedings under Burford v. Sun Oil Co., 319 U.S. 315, 334
(1943).

                                                 -3-